DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 5/18/2022.  Claims 1 -20 are pending for consideration in this Office Action.

Response to Amendment

The objection to the specifications has been withdrawn in light of the amendments filed.

Specification

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract speaks to the merits of the invention.    Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding Claims 7 and 13, the recitation of “...wherein the input to the one or more machine learning models comprises a value of the controllable chiller variable and the output of the one or more machine learning models comprises a probability that the future chiller surge event will occur if the value of the controllable chiller variable is used to operate the chiller, and wherein generating the upper boundary for the controllable chiller variable comprises: comparing the probability that the future chiller surge event will occur with a probability threshold; and setting the value of the controllable chiller variable as the upper boundary for the controllable chiller variable in response to determining that the probability that the future chiller surge event will occur does not violate the probability threshold,” renders the claim unclear.  Whereas the claim limitations find support in the disclosure, the disclosure is silent as to the correlation between a probability threshold and a controllable chiller variable.  Thus, the language is not clear and does not aid in determining the metes and bounds of the claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim(s) 1-4, 6, 9, 11, 12 and 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Trawicki et al. (US2014/0026598).


Regarding Claim 1, Trawicki teaches a method of operating a chiller to avoid future surge events [0005], the method comprising: applying chiller operating data associated with a chiller as an input to one or more machine learning models [0055; 0082]; and generating a boundary for a controllable chiller variable to prevent a future chiller surge event from occurring based on an output of the one or more machine learning models [0052; 0083; 0085; where the controllable variable is a VSD frequency range of 30 HZ to 60 Hz], further comprising affecting operation of the chiller based on the threshold to prevent the future chiller surge event from occurring [0085; 0086].

Regarding Claim 2, Trawicki teaches the invention of Claim above and Trawicki teaches generating the one or more machine learning models by: creating a set of training data by: detecting a past surge event in historical chiller operating data [0081], and labeling a portion of the historical chiller operating data as surge chiller operating data associated with the past surge event [0051]; and training the one or more machine learning models with the set of training data [0051; 0054; 0055; see also fig 14].

Regarding Claim 3, Trawicki teaches the invention of Claim 2 above and Trawicki teaches wherein the surge chiller operating data comprise a time series including values of one or more variables of the historical chiller operating data associated with times before and during the past surge event [0051; 0054].

Regarding Claim 4, Trawicki teaches the invention of Claim 1 above and Trawicki teaches wherein affecting operation of the chiller comprises determining, based on the output of the one or more machine learning models, values of one or more controllable chiller variables that are predicted to prevent the future surge event, the one or more controllable chiller variables comprising at least one of: a variable speed drive frequency; a pre-rotational vane position; or a variable geometry diffuser position [0054; 0059].

Regarding Claim 6, Trawicki teaches the invention of Claim 1 above and Trawicki teaches wherein the chiller operating data comprises at least one of a refrigerant type, a discharge pressure, a suction pressure, a stall voltage, an input current, a bearing position, a current variable speed drive frequency, a current pre-rotational vane position, or a current variable geometry diffuser position [0048].

Regarding Claim 9, Trawicki teaches the invention of Claim 1 above and Trawicki teaches wherein the one or more machine learning models comprise at least one of a neural network, random forest, or a support vector machine [0055].

Regarding Claim 11, Trawicki teaches a system [fig 4] comprising one or more memory devices storing instructions thereon that, when executed by one or more processors, cause the one or more processors to: provide chiller operating data associated with a chiller as an input to one or more machine learning models [0082; 0083]; and provide an upper boundary, a lower boundary, or both  for a controllable chiller variable to prevent a future chiller surge event from occurring using the one or more machine learning models [0052; 0083; 0085; where the controllable variable is a VSD frequency range of 30 HZ to 60 Hz].

Regarding Claim 12, Trawicki teaches the invention of Claim 11 above and Trawicki teaches wherein the instructions cause the one or more processors to generate the one or more machine learning models by: creating a set of training data by: detecting a past surge event in historical chiller operating data, and labeling a portion of the historical chiller operating data as surge chiller operating data associated with the past surge event; and training the one or more machine learning models with the set of training data [0081; 0082; 0055].

Regarding Claim 14, Trawicki teaches the invention of claim 11 above and Trawicki teaches wherein the instructions cause the one or more processors to affect operation of the chiller to avoid applying a control signal with a value that exceeds the upper boundary or the lower boundary [0082-0084].

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 5 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trawicki et al. (US2014/0026598) in view of Sibik (US2015/0260441).

Regarding Claim 5, Trawicki teaches the invention of Claim 1 above but does not teach wherein the controllable chiller variable is a first controllable chiller variable and affecting operation of the chiller further comprises: adjusting the first controllable chiller variable to affect a cooling capacity of the chiller until either: the cooling capacity of the chiller reaches a desired cooling capacity; or the first controllable chiller variable reaches the boundary; and in response to the first controllable chiller variable reaching the boundary before the cooling capacity of the chiller reaches the desired cooling capacity, adjusting a second controllable chiller variable until the cooling capacity of the chiller reaches the desired cooling capacity.
However, Sibik teaches a chiller [0002] having wherein the controllable chiller variable is a first controllable chiller variable and affecting operation of the chiller further comprises: adjusting the first controllable chiller variable to affect a cooling capacity of the chiller until either: the cooling capacity of the chiller reaches a desired cooling capacity; or the first controllable chiller variable reaches the boundary; and in response to the first controllable chiller variable reaching the boundary before the cooling capacity of the chiller reaches the desired cooling capacity, adjusting a second controllable chiller variable until the cooling capacity of the chiller reaches the desired cooling capacity [0033-0035; figs 4 & 4; where if 320 represents a capacity value the inlet guide vane can be set to obtain the desired cooling capacity at point 314.  However, 314 also defines a particular compressor speed.  So, in a condition where the guide vane is at point 314 and cooling capacity is not achieved because compressor speed is at point 313...the compressor speed can be adjusted downward to point 314 to achieve the desired capacity].
Sibik teaches that it is known in the field of chiller control that this arrangement enhances efficiency without compromising control stability [0037]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the method of Trawicki to  have wherein the controllable chiller variable is a first controllable chiller variable and affecting operation of the chiller further comprises: adjusting the first controllable chiller variable to affect a cooling capacity of the chiller until either: the cooling capacity of the chiller reaches a desired cooling capacity; or the first controllable chiller variable reaches the boundary; and in response to the first controllable chiller variable reaching the boundary before the cooling capacity of the chiller reaches the desired cooling capacity, adjusting a second controllable chiller variable until the cooling capacity of the chiller reaches the desired cooling capacity in view of the teachings of Sibik in order to enhance efficiency without compromising control stability.

Regarding Claim 15, Trawicki teaches the invention of Claim 14 above but does not teach wherein the controllable chiller variable is a first controllable chiller variable and wherein the instructions cause the one or more processors to affect operation of the chiller by: 
adjusting the first controllable chiller variable to affect a cooling capacity of the chiller until either:
the cooling capacity of the chiller reaches a desired cooling capacity; or the 
first controllable chiller variable reaches the upper boundary or the lower boundary;
and 
in response to the first controllable chiller variable reaching the upper boundary or the lower boundary before the cooling capacity of the chiller reaches the desired cooling capacity, adjusting a second controllable chiller variable until the cooling capacity of the chiller reaches the desired cooling capacity.
However, Sibik teaches a chiller [0002] having wherein the controllable chiller variable is a first controllable chiller variable and affecting operation of the chiller further comprises: adjusting the first controllable chiller variable to affect a cooling capacity of the chiller until either: the cooling capacity of the chiller reaches a desired cooling capacity; or the first controllable chiller variable reaches the upper boundary or the lower boundary; and in response to the first controllable chiller variable reaching the upper boundary or the lower boundary before the cooling capacity of the chiller reaches the desired cooling capacity, adjusting a second controllable chiller variable until the cooling capacity of the chiller reaches the desired cooling capacity [0033-0035; figs 4 & 4; where if 320 represents a capacity value the inlet guide vane can be set to obtain the desired cooling capacity at point 314. 
 However, 314 also defines a particular compressor speed.  So, in a condition where the guide vane is at point 314 but the compressor speed is at point 313...the compressor speed can be adjusted downward to point 314 to achieve the desired capacity]. Sibik teaches that it is known in the field of chiller control that this arrangement enhances efficiency without compromising control stability [0037]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Trawicki to have wherein the controllable chiller variable is a first controllable chiller variable and wherein the instructions cause the one or more processors to affect operation of the chiller by: adjusting the first controllable chiller variable to affect a cooling capacity of the chiller until either: the cooling capacity of the chiller reaches a desired cooling capacity; or the first controllable chiller variable reaches the upper boundary or the lower boundary; and in response to the first controllable chiller variable reaching the upper boundary or the lower boundary before the cooling capacity of the chiller reaches the desired cooling capacity, adjusting a second controllable chiller variable until the cooling capacity of the chiller reaches the desired cooling capacity in view of the teachings of Sibik in order to enhance efficiency without compromising control stability.




Regarding Claim 16, Trawicki teaches a method of operating a chiller [0005], the method comprising: 
generating a first boundary for a first controllable chiller variable corresponding to a probability of a future chiller surge event occurring based on an output of one or more machine learning models [0040; 0041; 0055; where a first threshold may correspond to vane position];  
generating a second boundary for a second controllable chiller variable corresponding to the probability of the future chiller surge event occurring based on a second output of the one or more machine learning models [0040; 0041; 0055; where a second threshold may be compressor frequency].  
Whereas Trawicki teaches generating first and second threshold for first and second controllable chiller variables, Trawicki does not teach determining whether the chiller can satisfy a cooling capacity based on the first boundary for the first controllable chiller variable; 
based on determining that the chiller would not be able to satisfy the cooling capacity based on the first boundary for the first controllable chiller variable affecting operation of the chiller based on the first boundary and the second boundary.
However, Sibik teaches a chiller [0002] that determines whether a chiller can satisfy a cooling capacity based on the first boundary for the first controllable chiller variable; based on determining that the chiller would not be able to satisfy the cooling capacity based on the first boundary for the first controllable chiller variable...affect operation of the chiller based on the first boundary and the second boundary [0033-0035; figs 4 & 4; where if 320 represents a capacity value the inlet guide vane can be set to obtain the desired cooling capacity at point 314.  If the cooling capacity cannot be achieved because of compressor speed is at point 313, then the compressor speed is adjusted to point 314 to achieve the desired capacity].  Sibik teaches that it is known in the field of chiller control that this arrangement enhances efficiency without compromising control stability [0037]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Trawicki to determine whether the chiller can satisfy a cooling capacity based on the first boundary for the first controllable chiller variable; and based on determining that the chiller would not be able to satisfy the cooling capacity based on the first boundary for the first controllable chiller variable affecting operation of the chiller based on the first boundary and the second boundary in view of the teachings of Sibik in order to enhance efficiency without compromising control stability.

Regarding Claim 17, Trawicki, as modified, teaches the invention of Claim 16 above and Sibik teaches wherein the first controllable chiller variable is a pre- rotational vane position or a variable geometry diffuser position and the first boundary is a first upper boundary corresponding to the probability of the future chiller surge event occurring, and wherein the second controllable chiller variable is a variable speed drive frequency and the second boundary is a second upper boundary corresponding to the probability of the future chiller surge event occurring [0032-0035; figs 3 & 4; where an upper boundary of the vane position is 100% open and where an upper boundary of the speed drive frequency is MAX speed].

Regarding Claim 18, Trawicki, as modified, teaches the invention of Claim 16 above and Sibik teaches wherein the first controllable chiller variable is a variable speed drive frequency and the first boundary is a first lower boundary corresponding to the probability of the future chiller surge event occurring, and wherein the second controllable chiller variable is a pre-rotational vane position or a variable geometry diffuser position and the second boundary is a second lower boundary corresponding to the probability of the future chiller surge event occurring [0032-0035; figs 3 & 4; where an lower boundary of the speed drive frequency is Minimum speed and where the lower boundary of the vane position is 12.5% open].

Regarding Claim 19, Regarding Claim 19, Trawicki, as modified, teaches the invention of claim 16 above and Trawicki teaches comparing the first probability to a probability threshold [0085-0086; fig 15; S1502-S1508; where a surge event is predicted based on caparisons using historical data]; 
based on a first difference between the first probability and the probability threshold exceeding a threshold amount, updating a value for the first controllable chiller variable of initial chiller operating data to obtain updated chiller operating data [0085-1186; S1508-S1510; where if a surge event is predicted to occur, the controllable variable is adjusted]; 
providing the updated chiller operating data to the one or more machine learning models to obtain a second probability [0085-1186; S1512; where the updated operating data is used in a simulation or learning model] and 
based on a second difference between the second probability and the probability threshold being less than the threshold amount, generating the first boundary for the first controllable chiller variable based on the updated value 0085-1186; S1512-S1514; where if the control measure i.e. controllable variable operating point is set as a boundary where surge does not occur].



Regarding Claim 20, Trawicki, as modified, teaches the invention of Claim 16 above and Sibik teaches adjusting the first controllable chiller variable to affect a cooling capacity of the chiller until either: the cooling capacity of the chiller reaches a desired cooling capacity; or the first controllable chiller variable reaches the first boundary; and in response to the first controllable chiller variable reaching the first boundary before the cooling capacity of the chiller reaches the desired cooling capacity, adjusting the second controllable chiller variable until the cooling capacity of the chiller reaches the desired cooling capacity [0033-0035; figs 4 & 4; where if 320 represents a capacity value the inlet guide vane can be set to obtain the desired cooling capacity at point 314.  However, 314 also defines a particular compressor speed.  So in a condition where the guide vane is at point 314 and cooling capacity is not achieved because compressor speed is at point 313...the compressor speed can be adjusted downward to point 314 to achieve the desired capacity].

Claims 7, 8, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trawicki et al. (US2014/0026598) in view of Wang et al. (US2021/0215161).

Regarding Claim 7, as best understood, Trawicki teaches the invention of Claim 1 above but does not teach wherein the input to the one or more machine learning models comprises a value of the controllable chiller variable and the output of the one or more machine learning models comprises a probability that the future chiller surge event will occur if the value of the controllable chiller variable is used to operate the chiller, and wherein generating the boundary for the controllable chiller variable comprises: comparing the probability that the future chiller surge event will occur with a probability threshold; and setting the threshold for the controllable chiller variable to the value of the controllable chiller variable in response to determining that the probability that the future chiller surge event will occur does not violate the probability threshold.
However, Wang teaches a system and method for predicting surge control [0001] having wherein the input to the one or more machine learning models comprises a value of the controllable chiller variable and the output of the one or more machine learning models comprises a probability that the future chiller surge event will occur if the value of the controllable chiller variable is used to operate the chiller [0028], and wherein generating the boundary for the controllable chiller variable comprises: comparing the probability that the future chiller surge event will occur with a probability threshold [0028; 0029; 0033-0037]; and setting the threshold for the controllable chiller variable to the value of the controllable chiller variable in response to determining that the probability that the future chiller surge event will occur does not violate the probability threshold [0029; 0033-0037; where when it is determined that a surge event will not occur i.e. the probability threshold is not violated, the controllable variable is set as the boundary i.e. a default control].
Wang teaches that it is known in the field of chiller control that this arrangement allows compressor adjustments and thereby prevent mechanical damages caused by surges [0040]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the method of Trawicki to  have wherein the input to the one or more machine learning models comprises a value of the controllable chiller variable and the output of the one or more machine learning models comprises a probability that the future chiller surge event will occur if the value of the controllable chiller variable is used to operate the chiller, and wherein generating the boundary for the controllable chiller variable comprises: comparing the probability that the future chiller surge event will occur with a probability threshold; and setting the threshold for the controllable chiller variable to the value of the controllable chiller variable in response to determining that the probability that the future chiller surge event will occur does not violate the probability threshold in view of the teachings of Wang in order to allow compressor adjustments and thereby prevent mechanical damages caused by surges.

Regarding Claim 8, Trawicki teaches the invention of Claim 1 above but does not teach wherein the input to the one or more machine learning models comprises a probability that the future chiller surge event will occur, and wherein the output of the one or more machine learning models comprises a value for the boundary for the controllable chiller variable.
However, Wang teaches a system and method for predicting surge control [0001] having wherein the input to the one or more machine learning models comprises a probability that the future chiller surge event will occur, and wherein the output of the one or more machine learning models comprises a value for the boundary for the controllable chiller variable [0028; 0033-0037].Wang teaches that it is known in the field of chiller control that this arrangement  allows compressor adjustments and thereby prevent mechanical damages caused by surges [0040]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the method of Trawicki to  have wherein the input to the one or more machine learning models comprises a probability that the future chiller surge event will occur, and wherein the output of the one or more machine learning models comprises a value for the threshold for the controllable chiller variable in view of the teachings of Wang in order to allow compressor adjustments and thereby prevent mechanical damages caused by surges.
Regarding Claim 10, Trawicki teaches the invention of Claim 1 above but does not teach wherein the output of the one or more machine learning models comprises probabilities for a plurality of values for the controllable chiller variable, and wherein generating the boundary for the controllable chiller variable comprises selecting one of the plurality of values for the controllable chiller variable based on the probabilities for the plurality of values for the controllable chiller variable.
However, Wang teaches a system and method for predicting surge control [0001] having wherein the output of the one or more machine learning models comprises probabilities for a plurality of values for the controllable chiller variable, and wherein generating the  boundary for the controllable chiller variable comprises selecting one of the plurality of values for the controllable chiller variable based on the probabilities for the plurality of values for the controllable chiller variable [0028; 0033-0037].Wang teaches that it is known in the field of chiller control that this arrangement  allows compressor adjustments and thereby prevent mechanical damages caused by surges [0040]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the method of Trawicki to  have wherein the output of the one or more machine learning models comprises probabilities for a plurality of values for the controllable chiller variable, and wherein generating the boundary for the controllable chiller variable comprises selecting one of the plurality of values for the controllable chiller variable based on the probabilities for the plurality of values for the controllable chiller variable in view of the teachings of Wang in order to allow compressor adjustments and thereby prevent mechanical damages caused by surges.

Regarding Claim 13, Trawicki teaches the invention of Claim 11 above but does not teach wherein the input to the one or more machine learning models comprises a value of the controllable chiller variable and an output of the one or more machine learning models comprises a probability that the future chiller surge event will occur if the value of the controllable chiller variable is used to operate the chiller, and wherein the instructions cause the one or more processors to generate the upper boundary for the controllable chiller variable by: 
comparing the probability that the future chiller surge event will occur with a probability threshold; and 
setting the value of the controllable chiller variable as the upper boundary for the controllable chiller variable in response to determining that the probability that the future chiller surge event will occur does not violate the probability threshold.
However, Wang teaches a system and method for predicting surge control [0001] having wherein the input to the one or more machine learning models comprises a value of the controllable chiller variable and the output of the one or more machine learning models comprises a probability that the future chiller surge event will occur if the value of the controllable chiller variable is used to operate the chiller [0028], and wherein generating the threshold for the controllable chiller variable comprises: comparing the probability that the future chiller surge event will occur with a probability threshold [0028; 0029; 0033-0037]; and setting the threshold for the controllable chiller variable to the value of the controllable chiller variable in response to determining that the probability that the future chiller surge event will occur does not violate the probability threshold [0029; 0033-0037; where when it is determined that a surge event will not occur i.e. the probability threshold is not violated, the controllable variable is set as the boundary i.e. a default control].
Wang teaches that it is known in the field of chiller control that this arrangement allows compressor adjustments and thereby prevent mechanical damages caused by surges [0040]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the system of Trawicki to  have wherein the input to the one or more machine learning models comprises a value of the controllable chiller variable and the output of the one or more machine learning models comprises a probability that the future chiller surge event will occur if the value of the controllable chiller variable is used to operate the chiller, and wherein generating the upper boundary for the controllable chiller variable comprises: comparing the probability that the future chiller surge event will occur with a probability threshold; and setting value of the controllable chiller variable as the upper boundary for the controllable chiller variable in response to determining that the probability that the future chiller surge event will occur does not violate the probability threshold in view of the teachings of Wang in order to allow compressor adjustments and thereby prevent mechanical damages caused by surges.

Response to Arguments

On pages 11-12 of the remarks, Applicant argues with respect to Claims 1 and 11 that Trawicki et al. (US2014/0026598, hereinafter “Trawick”)  does not teach  “...applying chiller operating data associated with the chiller as an input to one or more machine learning models; and generating a boundary for a controllable chiller variable to prevent a future chiller surge event from occurring based on an output of the one or more machine learning models, further comprising affecting operation of the chiller based on the boundary to prevent the future chiller surge event from occurring."  Applicant's arguments have been considered but are not persuasive.  In fact, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
For example, Applicant’s amendment changes the limitation “threshold” to “boundary.”  The limitations have similar meaning and thus the scope of the claim has not been changed.  Lastly, Applicant has not provided specific arguments pointing out how the amended claim language distinguishes over the prior art.
Accordingly, the rejection is maintained.


On pages 11-12 of the remarks, Applicant argues with respect to Claims 1 and 11 that Trawicki et al. (US2014/0026598, hereinafter “Trawick”)  does not teach  “...“instructions...that, when executed by one or more processors, cause the one or more processors to: provide chiller operating data associated with a chiller as an input to one or more machine learning models; and provide an upper boundary, a lower boundary, or both for a controllable chiller variable to prevent a future chiller surge event from occurring using the one or more machine learning models."  Applicant's arguments have been considered but are not persuasive.  In fact, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
For example, Applicant’s amendment changes the limitation “threshold” to “upper boundary, a lower boundary, or both.”  The limitations have similar meaning and thus the scope of the claim has not been changed.  Lastly, Applicant has not provided specific arguments pointing out how the amended claim language distinguishes over the prior art.
Accordingly, the rejection is maintained.

On pages 13-14 of the remarks, Applicant argues with respect to Claims 1 and 11 that Trawicki et al. (US2014/0026598, hereinafter “Trawick”)  does not teach  “...generating a first boundary for a first controllable chiller variable corresponding to a probability of a future chiller surge event occurring based on an output of one or more machine learning models; determining whether the chiller can satisfy a cooling capacity based on the first boundary for the first controllable chiller variable; based on determining that the chiller would not be able to satisfy the cooling capacity based on the first boundary for the first controllable chiller variable, generating a second boundary for a second controllable chiller variable corresponding to the probability of the future chiller surge event occurring based on a second output of the one or more machine learning models; and affecting operation of the chiller based on the first boundary and the second boundary."  Applicant's arguments have been considered but are not persuasive.  
In fact, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
For example, Applicant’s amendment changes the limitation “threshold” to “boundary.”  The limitations have similar meaning and thus the scope of the claim has not been changed.  Lastly, Applicant has not provided specific arguments pointing out how the amended claim language distinguishes over the prior art.
Accordingly, the rejection is maintained.
For at least the reasons above, claims 1-20 remain rejected.




Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/Primary Examiner, Art Unit 3763